              Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MICHAEL D. COHEN,
                                                            No. 20 Civ. 5614
                       Petitioner,

                v.

WILLIAM BARR, in his official capacity as Attorney
General of the United States, MICHAEL CARVAJAL,
in his official capacity as Director of the Bureau of
Prisons, and JAMES PETRUCCI, in his official
capacity as Warden of the Federal Correctional
Institution, Otisville,

                       Respondents.


                         DECLARATION OF MICHAEL D. COHEN

         I, Michael D. Cohen, declare under penalty of perjury and pursuant to 28 U.S.C. § 1746:

         1.     I am currently being detained in solitary confinement at the Federal Correctional

Institution, Otisville (“FCI Otisville”). I am serving a sentence of 36 months imposed on

December 12, 2018 in connection with my guilty plea in United States v. Michael Cohen, 18 Cr.

602 (S.D.N.Y.) (WHP).

         2.     I submit this declaration upon personal knowledge in connection with this Verified

Petition for Writ of Habeas Corpus. All conversations set forth in this declaration are described in

sum and in substance and to the best of my recollection, unless any language appears in quotation

marks.

         My Incarceration at the FCI Otisville Camp

         3.     After the imposition of my sentence, I was designated to FCI Otisville and

voluntarily surrendered on May 6, 2019 to begin serving my sentence in the FCI Otisville



                                                 1
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 2 of 13




minimum security camp facility. I served my sentence there without incident, living and working

with other inmates in the general population section of the FCI Otisville camp. I treasured my

family visits, socialized with other inmates, exercised, and participated in FCI Otisville activities

and programs. As far as I am aware, my record has been immaculate.

       4.      During this time at FCI Otisville, I also began writing a manuscript for my

forthcoming book. Its working title is Disloyal: The True Story of Michael Cohen, Former

Personal Attorney to President Donald J. Trump. My book will contain my first-hand experiences

and observations based on my decade-long employment and relationship with Mr. Trump and his

family, both before and after he was elected President of the United States. It also will describe

my negative experience with the American criminal justice system.

       5.      In particular, my book will provide graphic and unflattering details about the

President’s behavior behind closed doors. For example, the manuscript describes the President’s

pointedly anti-Semitic remarks and virulently racist remarks against such Black leaders as

President Barack Obama and Nelson Mandela, neither of whom he viewed as real leaders or as

worthy of respect by virtue of their race. The book will rely upon and publish numerous personal

anecdotes, many of which will be supported by my collection of documentary evidence.

       6.      It was and continues to be my informed understanding that the Federal Bureau of

Prisons (“BOP”) rules and regulations allowed me—just as any other inmate—to write this

manuscript and coordinate for its eventual publication.

       7.      I worked openly on my manuscript while detained at FCI Otisville, with the full

knowledge of FCI Otisville officials and staff members. I typically wrote my manuscript in the

FCI Otisville library. I also discussed my book project with FCI Otisville officials, staff members,

and certain other inmates.



                                                 2
              Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 3 of 13




        8.      I was informed by one of my attorneys at the time that, on April 30, 2020, Trump

Organization attorney Charles Harder sent a cease and desist letter to me through my attorney,

claiming that I am barred by a Non-Disclosure Agreement (“NDA”) from publishing my book.

Though Mr. Harder purported to attach the NDA to the letter, no NDA was in fact attached. Even

after my attorney followed up to request that Mr. Harder send the purported NDA, he failed to do

so. I do not believe that I ever signed such an NDA.

        9.      Following my release from FCI Otisville, as set forth below, I posted several

references to my upcoming book. For example, on June 26, 2020 in response to a New York Times

article entitled, “Inside Barr’s Effort to Undermine N.Y. Prosecutors,” I tweeted that “[t]he article

reveals only a part of the full story. #WillSpeakSoon #RT.” On July 2, 2020, I tweeted that I was

“close to completion of my book . . . anticipated release date will be late September.”

        My Release on Furlough from FCI Otisville Pursuant to the CARES Act

        10.     In March 2020, FCI Otisville management invited inmates in their custody to

submit what is known as a BP-8 form to determine inmates’ eligibility for release to home

confinement under the newly enacted CARES Act. It is my understanding that the CARES Act

was passed by Congress in response to the COVID-19 pandemic and its devastating impact on

individuals held in federal correctional facilities.

        11.     On March 31, 2020, I submitted my BP-8 form, requesting to be transferred to home

confinement due to my medical history and condition. I suffer from severe hypertension and I have

a history of respiratory compromise, including bilateral pneumonia and blood clots. It is my

understanding that these medical conditions put me at high risk of serious illness or death should

I contract COVID-19. While at FCI Otisville, I twice required emergency medical treatment in

February 2020.



                                                   3
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 4 of 13




       12.       FCI Otisville has many of my medical records from my treatment there, but my

attorney and I also provided voluminous additional medical records to demonstrate my need for

alternate settings outside of the BOP facilities in which to serve the remainder of my sentence

without jeopardizing my health. FCI Otisville thus had, and was further provided with, extensive

documentation showing my medical vulnerabilities.

       13.       On or about April 18, 2020, I was approved for furlough, with an expected release

date of May 1, 2020. I was then transferred to solitary confinement in order to quarantine for two

weeks prior to my release into the community. After those two weeks, I was informed that my

case was being reviewed again by officials higher up at the BOP. Ultimately, I was kept in solitary

confinement for thirty-five days. During that time, my blood pressure skyrocketed; I was told by

medical personnel on one occasion that my blood pressure was at 195 over 110 or 115, which I

am told is at the point of hypertensive crisis.

       14.       Before my release, BOP informed me that it would ultimately transition me from

furlough to home confinement with electronic monitoring for the remainder of my term of

incarceration.

       15.       In preparation for my furlough, I was careful to speak with FCI Otisville Counselor

James DeLeo and Camp Administrator Robert Schreffler to inquire as to the parameters of where

I was allowed to travel near my home. I was advised that under the terms of my furlough, I was

permitted to travel within the five boroughs of New York City, but that it would be best if I

remained in Manhattan.

       16.       I understood from these discussions that I would be subject to electronic monitoring

as a part of my home confinement. At no time did I express any hesitation at participating in an




                                                  4
               Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 5 of 13




electronic monitoring program; very much to the contrary, I was grateful to be provided this

alternative.

        17.     I appreciated the willingness of the FCI officials to communicate with me to answer

my questions and provide guidance regarding my upcoming furlough in order to assist my full and

complete compliance with the Furlough Approval terms.

        18.     I was released on May 21, 2020 to my home in New York City on furlough,

pursuant to formal BOP authorization (the “Furlough Approval”). I later provided the Furlough

Approval to my attorney, Jeffrey K. Levine.

        My Full Compliance with the Terms of the Furlough Approval

        19.     I complied with the express terms of the Furlough Approval and with the oral

instructions and guidance of the FCI Otisville personnel. Upon returning to my home on May 21,

2020, I dutifully adhered to the conditions of the Furlough Approval, including my weekly

telephonic check-in with the BOP.

        20.     Consistent with the language of the Furlough Approval and the guidance from the

FCI Otisville staff, I understood that I was permitted to travel near the “area” of my apartment,

which included the five boroughs of New York City. However, in an abundance of caution, I

limited my neighborhood outings to short walks within a close radius around my apartment. I also

filled my time, as I had at FCI Otisville prior to my transfer to solitary confinement, by writing

and editing my forthcoming book. I intended to complete my book for release by September 2020,

in advance of the presidential election on November 3, 2020.

        21.     On July 2, 2020, I was advised that my furlough would be transitioned to home

confinement within approximately one week. I understood and agreed that, once my period of




                                                 5
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 6 of 13




home confinement began, I largely would be relegated to my home, other than for such pre-

approved activities as employment or religious services.

       22.     On July 4, 2020, I received a call from FCI Otisville Camp Administrator Robert

Schreffler in response to photographs published in the New York Post on the previous day that

showed me and my wife dining outdoors with another couple at a restaurant around the corner

from my residence. Mr. Schreffler stated that unnamed BOP officials “in Washington” were upset

by the New York Post piece. Mr. Schreffler explicitly stated that I was permitted to be outside of

my apartment. Mr. Schreffler made clear in this call that the upshot was that I had not violated

any conditions and that no action would be taken against me. Mr. Schreffler did instruct me that

it would be best if I remained at home to avoid any further media scrutiny or further upsetting

“Washington.” I complied with this instruction.

       23.     During this July 4th telephone conversation, Mr. Schreffler explicitly informed me

that he was aware that I was writing a book, noting that I had previously spent my mornings

working on the manuscript in the FCI Otisville library.

       24.     On or about July 6, 2020, the BOP commenced the process of transitioning me from

furlough to home confinement. I was told by BOP officials that my electronic monitoring would

be implemented and monitored by a halfway house that contracts with the government, GEO

Reentry Services (“GEO”).

       25.     To that end, on or about July 6, 2020, I spoke with an individual named Mr. Gill

from GEO, who informed me that he would come to my home for inspection.

       26.     On July 6, 2020, I also spoke with U.S. Probation Officer Specialist Adam Pakula

for the first time. In that conversation, Probation Officer Pakula told me that the United States

Probation Office (“USPO”) would be coming to my residence on July 9, 2020 to fill out some



                                                  6
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 7 of 13




paperwork and to install the required location monitoring equipment. During that call, I showed

Probation Officer Pakula my apartment via FaceTime to allow him to conduct a home inspection.

       27.     Later on July 6, 2020, and after my call with Probation Officer Pakula, Mr. Gill

arrived at my residence. Mr. Gill conducted a home inspection and then provided me with the

name and address for the reporting center in the Bronx that would outfit me with my ankle bracelet.

I was at all times compliant with the process for setting up electronic monitoring. Indeed, when

Mr. Gill arrived at my apartment and could not find street parking for his vehicle, I asked my son

to sit in Mr. Gill’s idling car while Mr. Gill conducted his work in our residence. I was anxious to

facilitate my transition to home confinement on electronic monitoring, and I simply had no desire

or incentive to obstruct Mr. Gill’s efforts.

       28.     After Mr. Gill left, I again spoke with Probation Officer Pakula by phone to clarify

whether I was to report to the Bronx GEO location or to expect a home visit from the USPO.

Probation Officer Pakula stated that the USPO would be handling my home confinement, and that

I should report to the USPO located at 500 Pearl Street in Manhattan at 11:00 am on July 9, 2020

to fill out some paperwork. Probation Officer Pakula stated that, after this meeting, he and others

would then return to my residence to install the location monitoring system.

       29.     I looked forward to the meeting because I hoped to benefit from a discussion with

the Probation Officers as to their expectations of me while on home confinement, to ensure that I

would be in full compliance. The officials at FCI Otisville and I had such discussions prior to my

release on furlough, and I had found them to be helpful in allowing me to successfully navigate

the conditions of my Furlough Approval.




                                                 7
               Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 8 of 13




         The Probation Office Abruptly Ended Our July 9, 2020
         Meeting to Have Me Summarily Remanded to FCI Otisville

         30.    On July 9, 2020, Mr. Levine and I reported to the USPO in downtown Manhattan,

as instructed. Once there, we met with Probation Officer Pakula and Supervisory U.S. Probation

Officer Enid Febus.

         31.    I was handed a Federal Location Monitoring Agreement (the “FLM Agreement”).

The proposed FLM Agreement had eight numbered paragraphs.

         32.    The first numbered paragraph (the “Prior Restraint Provision”) immediately caught

my attention. It stated that I could not engage in the following activities:

                No engagement of any kind with the media, including print, tv, film,
                books, or any other form of media/news. Prohibition from all social
                media platforms. No posting on social media and a requirement that
                you communicate with friends and family to exercise discretion in
                not posting on your behalf or posting any information about you.
                The purpose is to avoid glamorizing or bringing publicity to your
                status as a sentenced inmate serving a custodial term in the
                community.

         33.    Mr. Levine and I asked the Probation Officers if the FLM Agreement—and, in

particular, its Prior Restraint Provision—was standard, and we commented that it did not appear

to be.

         34.    I also noted that the Prior Restraint Provision would prevent me from publishing

my book.

         35.    Mr. Levine asked some questions, including how I would be able to enforce the

restriction on my family and friends, and he inquired of the Probation Officers if it were possible

to adjust the broad language to better conform to the stated rationale in the last sentence of the

Prior Restraint Provision; namely, that the condition was intended to “avoid glamorizing or

bringing publicity to [my] status as a sentenced inmate serving a custodial term in the community.”



                                                  8
                Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 9 of 13




The Probation Officers told us that they would send Mr. Levine’s inquiry regarding the language

of the Prior Restraint Provision “up the chain of command” for a decision.

          36.    Mr. Levine also asked the Probation Officers what type of electronic monitoring

equipment would be used. The Probation Officers responded that I would be subject to radio

frequency monitoring that would be installed at my home immediately following the meeting at

the USPO. I expressed agreement. The Probation Officers stated that they would go through the

electronic monitoring paperwork with me after they had finished with the FLM Agreement.

          37.    Mr. Levine and I discussed the remaining provisions of the FLM Agreement with

the Probation Officers. Mr. Levine and I asked questions about several of the provisions to be

certain that I understood the parameters of my home confinement, much as I had done with the

FCI Otisville officials to ensure my understanding of the terms of my Furlough Approval.

          38.    I was concerned about the Prior Restraint Provision but was fully prepared to

execute the FLM Agreement. The Probation Officers invited Mr. Levine and me to sit in a waiting

area while they went “up the chain” to discuss the FLM Agreement, and the Prior Restraint

Provision in particular. I complied and waited, along with Mr. Levine, for one and a half hours

with the full expectation that I would sign the FLM Agreement, or some form of it, upon their

return.

          39.    However, I was never presented with the FLM Agreement for execution.

          40.    After waiting for some time, Mr. Levine knocked on the door, and the Probation

Officers assured Mr. Levine that they were awaiting a response.

          41.    I was shocked when three U.S. Marshals later arrived with handcuffs and shackles

to take me into custody.




                                                 9
              Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 10 of 13




        42.     I did not understand what was happening and repeatedly stated that I would sign

the FLM Agreement, as I had planned to do.

        43.     I have since learned that Mr. Levine was presented with an “RRC Failure” report

signed by BOP Residential Reentry Manager Patrick McFarland, which stated that I had “failed to

agree to the terms of Federal Location Monitoring” and was being remanded for that reason. This

statement is patently false. My understanding is that the BOP has since claimed that I refused

electronic monitoring. This, too, is patently false.

        44.     At no time did I refuse to sign the FLM Agreement.

        45.     At no time did I refuse electronic monitoring.

        46.     At no time did I refuse any condition of home confinement.

        47.     Rather than being released to home confinement to serve the remainder of my

sentence—as was planned by the BOP and agreed to by me—I was removed by the U.S. Marshals

in handcuffs to an adjacent cell at the Metropolitan Correctional Center.

        48.     FCI Otisville staff took custody of me and transported me to FCI Otisville, where I

was placed in the Special Housing Unit and then transferred to solitary confinement. I remain in

solitary confinement to this day. Upon my return to FCI Otisville, Mr. Schreffler and other staff

repeatedly informed me that the decision to remand me had not been made at the facility-level, but

rather at higher levels.

        My Current Incarceration in Solitary Confinement at FCI Otisville

        49.     Since shortly after my return to FCI Otisville, I have been relegated for some

twenty-three and a half hours in solitary confinement ever weekday, other than for attorney phone

calls. I spend the hours alone in a tiny cell that is poorly ventilated and searingly hot, with a broken




                                                  10
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 11 of 13




window and an incessantly dripping faucet. During the heat wave over the weekend of July 18–

19, 2020, the temperature in my cell has soared to nearly unbearable levels.

       50.     On weekends, I am permitted to leave my cell only for 30 minutes over the course

of 72 hours. I am not permitted to exercise, which is contra-indicated given my medical condition.

I am not permitted to speak with or see other inmates. Due to COVID-19, I also have no social or

legal visits. I have no access to the library or the outside. As of July 19, 2020, I have had no

access to commissary and almost no access to social calls.

       51.     I have suffered terribly while in solitary confinement. Just as during my previous

turn in solitary confinement before my furlough, the stress has caused my blood pressure to elevate

to dangerous levels. For example, on July 16, 2020, FCI Otisville medical staff took my blood

pressure. I was informed that the reading was 166/104, which I understand to be a critical level.

These elevated levels cause me severe headaches, shortness of breath, and anxiety.

       52.     I also am deeply concerned that my speech—which I believe is a matter of

significant public concern—will be stifled if I remain under these conditions.

       53.     As of July 19, 2020, I have not had access to a computer and have not been able to

edit my manuscript. Given my hope to communicate my impressions, ideas, and political thoughts

through my book in September 2020, in advance of the presidential elections, this time is a critical

juncture if I am to complete the book and prepare it for publication and distribution. The

combination of not being able to edit or collaborate with my publisher, and not being able to

finalize the book for publication, will jeopardize my ability to disseminate my perspectives prior

to the 2020 presidential election, and the public’s ability to ingest those views.




                                                 11
             Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 12 of 13




       54.     Even if I could write while in solitary confinement, I would be deeply concerned

about doing so. I am worried about continuing to work on my manuscript, or taking further steps

toward publishing it, out of fear that BOP officers will retaliate against me further.

       55.     While I continue to believe that the Prior Restraint Provision is an unconstitutional

abridgement of my free speech rights, I remain willing to sign the FLM Agreement immediately

if that will allow my release from FCI Otisville and my return to home confinement pending

negotiation of the specific conditions.



       I, E. Danya Perry, an attorney duly admitted to practice in the Southern District of New

York, certify that I obtained the statements in this declaration from Michael Cohen by telephone

on a number of occasions, including most recently on July 20, 2020. I certify that Mr. Cohen

declared under penalty of perjury that all the statements herein were true and correct to the best

of his knowledge.



Executed on: July 20, 2020
             New York, New York                   E. Danya Perry




                                                 12
           Case 1:20-cv-05614 Document 6 Filed 07/20/20 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I, E. Danya Perry, certify that on July 20, 2020, I caused the foregoing Declaration of

Michael D. Cohen to be filed with the Clerk of the Court and served upon Respondents’ counsel

via email and registered mail, in accordance with an agreement between counsel.



                                               /s/ E. Danya Perry
                                               E. Danya Perry




                                              13
